Exhibit 10.3

George Mason Mortgage, LLC

 

Executive Deferred Income Plan

 

 

Effective January 1, 2005

Amended and Restated Effective October 21, 2008

 

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

TABLE OF CONTENTS

 

ARTICLE I                                   INTRODUCTION

1

 

 

1.1

Name

1

1.2

Purpose

1

1.3

Interpretation

1

 

 

 

ARTICLE II                               DEFINITIONS

2

 

 

2.1

Generally

2

2.2

Account

2

2.3

Balance

2

2.4

Board of Directors

3

2.5

Change of Control

3

2.6

Code

3

2.7

Committee

3

2.8

Company

3

2.9

Compensation

3

2.10

Contributions

3

2.11

Custodian

4

2.12

Deemed Earnings

4

2.13

Deemed Crediting Options

4

2.14

Deferral Election Form

4

2.15

Designated Beneficiary

4

2.16

Disability

5

2.17

Eligible Employee

5

2.18

Employee

5

2.19

ERISA

5

2.20

Key Employee

5

2.21

Leave of Absence

5

2.22

Matching Contribution

6

2.23

Matching Contribution Account

6

2.24

Participant

6

2.25

Participant Deferral

6

2.26

Participant Deferral Account

6

2.27

Performance Based Compensation

6

2.28

Plan Year

7

2.29

Retirement

7

2.30

Separation from Service

7

2.31

Unforeseeable Emergency

7

2.32

Valuation Date

7

 

 

 

ARTICLE III                           ELIGIBILITY & PARTICIPATION

7

 

 

3.1

Eligibility Requirements

7

 

i

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

3.2

Participation

8

 

 

 

ARTICLE IV                          ELECTIONS, DEFERRALS & MATCHING
CONTRIBUITONS

8

 

 

4.1

Participant Election to Defer Compensation

8

4.2

Irrevocability, New Participants

9

4.3

Matching Contributions

9

 

 

 

ARTICLE V                              ACCOUNTS & ACCOUNT CREDITING

9

 

 

5.1

Establishment of a Participant’s Account

9

5.2

Deemed Crediting Options

10

5.3

Allocation of Account Among Deemed Crediting Options

11

5.4

Valuation and Risk of Decrease in Value

11

5.5

Limited Function of Committee

11

 

 

 

ARTICLE VI                          VESTING

12

 

 

6.1

Vesting of Participant Deferrals

12

6.2

Vesting of Matching Contributions

12

 

 

 

ARTICLE VII                      DISTRIBUTIONS

12

 

 

7.1

Distributions Generally

12

7.2

Distributions

12

7.3

Timing and Method of Payment Not Specified in Section 7.2

14

7.4

Distributions Resulting from Unforeseeable Emergency

16

7.5

Distributions of Small Accounts

16

 

 

 

ARTICLE VIII                  ADMINISTRATION & CLAIMS PROCEDURES

17

 

 

8.1

Duties of the Committee

17

8.2

Organization of the Committee

17

8.3

Limitation of Liability

18

8.4

Committee Reliance on Records and Reports

18

8.5

Costs of the Plan

18

8.6

Claims Procedure

19

8.7

Litigation

19

 

 

 

ARTICLE IX                          AMENDMENT, TERMINATION & REORGANIZATION

20

 

 

9.1

Amendment

20

9.2

Amendment Required By Law

20

9.3

Termination

20

9.4

Consolidation/Merger

20

 

 

 

ARTICLE X                              GENERAL PROVISIONS

20

 

 

10.1

Applicable Law

20

10.2

Benefits Not Transferable or Assignable

21

10.3

Not an Employment Contract

22

10.4

Notices

22

10.5

Severability

22

 

ii

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

10.6

Participant is General Creditor with No Rights to Assets

23

10.7

No Trust Relationship Created

24

10.8

Limitations on Liability of the Company

24

10.9

Plan Establishes Agreement Between Employer and Participant Only

24

10.10

Independence of Benefits

24

10.11

Unclaimed Property

24

10.12

Required Tax Withholding and Reporting

25

 

iii

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

ARTICLE I

INTRODUCTION

 

1.1                               Name

 

The name of this Plan is the George Mason Mortgage, LLC Executive Deferred
Income Plan (the Plan).  The Plan was adopted effective January 1, 2005.  The
Plan was amended and restated effective April 21, 2006, and further amended and
restated as set forth herein effective October 21, 2008.

 

1.2                               Purpose

 

The purpose of the Plan is to offer Participants the opportunity to defer
voluntarily current Compensation for retirement income and other significant
future financial needs for themselves, their families and other dependents, and
to provide the Company, if appropriate, a vehicle to address limitations on its
contributions under any tax-qualified defined contribution plan.  This Plan is
intended to be a nonqualified “top-hat” plan; that is, an unfunded plan of
deferred compensation maintained for a select group of management or highly
compensated employees pursuant to Sections 201(2), 301(a)(3), and 401(a)(1) of
ERISA, and an unfunded plan of deferred compensation under the Code.

 

1.3                               Interpretation

 

A.                                   Throughout the Plan, certain words and
phrases have meanings, which are specifically defined for purposes of the Plan. 
These words and phrases can be identified in that the first letter of the word
or words in the phrase is capitalized.  The definitions of these words and
phrases are set forth in Article II and elsewhere in the Plan document. 
Wherever appropriate, pronouns of any gender shall be deemed synonymous, as
shall singular and plural pronouns.  Headings of Articles and Sections are for
convenience or reference only, and are not to be considered in the construction
or interpretation of the Plan.  The Plan shall be interpreted and administered
to give effect to its purpose in Section 1.2 and to qualify as a nonqualified,
unfunded plan of deferred compensation.

 

B.                                     Any benefit, payment or other right
provided by the Plan shall be provided or made in a manner, and at such time, in
such form and subject to such election procedures (if any), as complies with the
applicable requirements of Code section 409A to avoid a plan failure described
in Code section 409A(a)(1), including without limitation, deferring payment
until the occurrence of a specified payment event described in Code section
409A(a)(2).  Notwithstanding any other provision hereof or document pertaining
hereto, the Plan shall be construed, interpreted and administered to meet the
applicable requirements of Code section 409A and Treasury Regulations thereunder
to avoid a plan failure described in Code section 409A(a)(1).

 

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

                                               
C.                                     It is specifically intended that all
elections, consents and modifications thereto under the Plan will comply with
the requirements of Code section 409A (including any transition or grandfather
rules thereunder).  The Company is authorized to adopt rules or regulations
deemed necessary or appropriate in connection therewith to anticipate and/or
comply the requirements of Code section 409A (including any transition or
grandfather rules thereunder) and to declare any election, consent or
modification thereto void if non-compliant with Code section 409A.

 

D.                                    Pursuant to Section 3.02 of Internal
Revenue Notice 2006-79 and Section 3.01(B)(1).02 of Internal Revenue Notice
2007-86 (collectively, the “Transition Relief”), the Company shall permit
Participants to modify their existing deferral elections under the Plan to
reflect new deferral elections regarding the time and form of payment of
benefits under the Plan to the extent permitted by, and in accordance with, the
Transition Relief and Section 7.4 G of the Plan.

 

ARTICLE II

DEFINITIONS

 

2.1                               Generally

 

Certain words and phrases are defined when first used in later paragraphs of
this Plan.  Unless the context clearly indicates otherwise, the following words
and phrases when used in this Plan shall have the following respective meanings:

 

2.2                               Account

 

“Account” shall mean the interest of a Participant in the Plan as represented by
the hypothetical bookkeeping entries kept by the Company for each Participant. 
Each Participant’s interest may be divided into one or more separate accounts or
sub-accounts, including the Participant Deferral Account and the Matching
Contribution Account, which reflect not only the Contributions into the Plan,
but also gains and losses, and income and expenses allocated thereto, as well as
distributions or any other withdrawals.  The value of these accounts or
sub-accounts shall be determined as of the applicable Valuation Date.  The
existence of an account or bookkeeping entries for a Participant (or his
Designated Beneficiary) does not create, suggest or imply that a Participant,
Designated Beneficiary, or other person claiming through them under this Plan,
has a beneficial interest in any asset of the Company.

 

2.3                               Balance

 

“Balance” shall mean the total of Contributions and Deemed Earnings credited to
a Participant’s Account under Article V, as adjusted for distributions or other
withdrawals in accordance with the terms of this Plan and the standard
bookkeeping rules established by the Company.

 

2

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

2.4                               Board of Directors

 

“Board of Directors” or “Board” shall mean the Board of Directors of the
Company.

 

2.5                               Change of Control

 

“Change of Control” shall mean (i) the date that any one person, or more than
one person, acting as a group, acquires ownership of stock of the Company that,
together with stock held by such person or group constitutes more than 50% of
the total fair market value or total voting power of the stock of the Company;
or (ii) the date that any one person, or more than one person, acting as a
group, acquires assets from the Company that have a total gross fair market
value equal to or more than 50% of the total gross fair market value of all the
assets of the Company immediately before such acquisition.  This definition
shall be interpreted in a manner that is consistent with Treasury Regulation
section 1.409A-3(i)(5).

 

2.6                               Code

 

“Code” shall mean the Internal Revenue Code of 1986 and Treasury Regulations
thereunder, as amended from time to time.

 

2.7                               Committee

 

“Committee” shall mean the Compensation Committee of the Company’s Board of
Directors, or such other committee to whom the Board or Compensation Committee
delegates the duty of determining Participant eligibility or other
administrative duties under the Plan.

 

2.8                               Company

 

“Company” shall mean Cardinal Financial Corporation, its designated
subsidiaries, and any corporate successors and assigns, unless otherwise
provided herein.

 

2.9                               Compensation

 

“Compensation” shall mean the base or regular cash salary payable to an Employee
by the Company, as well as incentives or bonuses payable to an Employee by the
Company, and commissions payable to an Employee by the Company, including any
such amounts which are not includible in the Participant’s gross income under
Sections 125, 40 1(k), 402(h) or 403(b) of the Internal Revenue Code of 1986, as
amended.

 

2.10                        Contributions

 

“Contributions” shall mean the total of Participant Deferrals and Matching
Contributions pursuant to Article IV, which represent each Participant’s credits
to his Account.

 

3

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

2.11                        Custodian

 

“Custodian” shall mean the Committee’s choice of financial institution or
designated person or persons that have charge or custody of the assets and
records of the plan and responsibility for the overall recordkeeping for the
plan participants.

 

2.12                        Deemed Earnings

 

“Deemed Earnings” shall mean the gains and losses (realized and unrealized), and
income and expenses credited or debited to Contributions based upon the Deemed
Crediting Options in a Participant’s Account as of any Valuation Date.

 

2.13                        Deemed Crediting Options

 

“Deemed Crediting Options” shall mean the hypothetical options made available to
Plan Participants by the Company for the purposes of determining the proper
crediting of gains and losses, and income and expenses to each Participant’s
Account, subject to procedures and requirements established by the Committee.  A
Participant may reallocate his Account among such Deemed Crediting Options
periodically at such frequency and upon such terms as the Committee may
determine from time to time.

 

2.14                        Deferral Election Form

 

“Deferral Election Form” or “Annual Deferral Election Form” shall mean that
written agreement of a Participant.  The Deferral Election Form shall be in such
form or forms as may be prescribed by the Committee, filed annually with the
Company, according to procedures and at such times as established by the
Committee.  Among other information the Committee may require of the Participant
for proper administration of the Plan, such agreement shall establish the
Participant’s election to defer Compensation for a Plan Year under the Plan; the
amount of the deferral into the Plan for the Plan Year; the Participant’s
elections as to distribution of his Account; the allocation of his Accounts
among the Deemed Crediting Options provided under the Plan; and the Designated
Beneficiary.  “Deferral Election Form” shall also include a form on which
special elections are made pursuant to the Transition Relief under Code
Section 409A during 2008.

 

2.15                        Designated Beneficiary

 

“Designated Beneficiary” or “Beneficiary” shall mean the person, persons or
trust specifically named to be a direct or contingent recipient of all or a
portion of a Participant’s benefits under the Plan in the event of the
Participant’s death prior to the distribution of his full Account Balance.  Such
designation of a recipient or recipients may be made and amended, at the
Participant’s discretion, on the Deferral Election Form and according to
procedures established by the Committee.  No beneficiary designation or change
of Beneficiary shall become effective until received and acknowledged by the
Committee.  In the event a Participant does not have a beneficiary properly
designated, the beneficiary under this Plan shall be the Participant’s estate.

 

4

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

2.16                        Disability

 

“Disability” shall mean that a Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Participant’s Company.

 

2.17                        Eligible Employee

 

“Eligible Employee” shall mean a person who (for any Plan Year or portion
thereof) is: (1) an Employee of the Company; (2) a member of a select group of
management or a highly compensated employee of the Company; and (3) selected by
the Committee to participate in the Plan.

 

2.18                        Employee

 

“Employee” shall mean a full time common law employee of the Company.

 

2.19                        ERISA

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

2.20                        Key Employee

 

“Key Employee” shall mean a Participant who, as of December 31 of a given year,
meets the requirements of Code section 416(i)(1)(A)(i), (ii), or (iii) applied
in accordance with the regulations thereunder and disregarding Code section
416(i)(5).  A Participant who meets the criteria set forth in the preceding
sentence will be considered a Key Employee for purposes of the Plan for the
12-month period commencing on the next following April 1.  In general, a
Participant will meet these criteria if he or she is (i) one of the top-fifty
most highly compensated officers with annual compensation in excess of $130,000
(as adjusted from time to time by Treasury regulations); (ii) a five percent
owner of the Company; or (iii) a one percent owner of the Company with annual
compensation in excess of $150,000 (as adjusted from time to time by Treasury
Regulations).

 

2.21                        Leave of Absence

 

“Leave of Absence” shall mean a period of time, not to exceed twelve (12)
consecutive calendar months during which time a Participant shall not be an
active Employee of the Company, but shall be treated for purposes of this Plan
as in continuous service with the Company.  A Leave of

 

5

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

Absence may be either paid or unpaid, but must be agreed to in writing by both
the Company and the Participant.  A Leave of Absence that continues beyond the
twelve (12) consecutive months shall be treated as a Separation from Service as
of the first business day of the thirteenth month for purposes of the Plan. 
Notwithstanding the foregoing, for a Leave of Absence that exceeds six
(6) months, if the Participant is not guaranteed a right to reemployment by
statute or contract, the Leave of Absence shall be treated as a Separation from
Service on the first date immediately following the six (6)-month period.

 

2.22                        Matching Contribution

 

“Matching Contribution” shall mean an amount credited to a Participant’s Account
in accordance with Section 4.4.

 

2.23                        Matching Contribution Account

 

“Matching Contribution Account” shall mean that portion of a Participant’s
Account established to record Matching Contributions on behalf of a
Participant.  Matching Contributions shall be deemed to be invested in the
Company stock, and a Participant shall not be permitted to elect a different
Deemed Crediting Option for such Matching Contributions.

 

2.24                        Participant

 

“Participant” shall mean an Eligible Employee who participates in the Plan under
Article III; a former Eligible Employee who has participated in the Plan and
continues to be entitled to a benefit (in the form of an undistributed Account
Balance) under the Plan, and any former Eligible Employee who has participated
in the Plan under Article III and has not yet exceeded any Leave of Absence.

 

2.25                        Participant Deferral

 

“Participant Deferral” shall mean voluntary Participant deferral amounts, which
could have been received currently but for the election to defer and are
credited to his Account for later distribution, subject to the terms of the
Plan.

 

2.26                        Participant Deferral Account

 

“Participant Deferral Account” shall mean that portion of a Participant’s
Account established to record Participant Deferrals on behalf of a Participant.

 

2.27                        Performance Based Compensation

 

“Performance-based compensation” shall mean compensation that (i) is variable
and contingent on the satisfaction of written, pre-established organizational or
individual performance criteria, where the outcome of such criteria is
substantially uncertain at the time the criteria are established; (ii) is based
on services performed over a period of at least twelve months; and (iii)

 

6

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

otherwise constitutes performance-based compensation within the meaning of
Treasury Regulations under Code Section 409A.

 

2.28                        Plan Year

 

“Plan Year” shall mean the twelve (12) consecutive month period constituting a
calendar year, beginning on January 1 and ending on December 31.  However, in
any partial year of the Plan that does not begin on January 1, “Plan Year” shall
also mean the remaining partial year ending on December 31.

 

2.29                        Retirement

 

“Retirement” shall mean a Participant’s actual Separation from Service from the
Company after having attained age sixty-two (62).

 

2.30                        Separation from Service

 

“Separation from Service” shall mean a Participant’s separation from service as
an Employee with the Company within the meaning of Treasury Regulations under
Code Section 409A, other than for Death, Disability, or Leave of Absence.  A
transfer of employment within and among the Company and any member of a
controlled group, as provided in Code Section 409A (d)(6), shall not be deemed a
Separation from Service.

 

2.31                        Unforeseeable Emergency

 

“Unforeseeable emergency” shall mean a severe financial hardship to the
Participant, the Participant’s spouse, or a dependent (as defined in
Section 152(a) of the Code) of the participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.

 

2.32                        Valuation Date

 

“Valuation Date” shall mean each business day, or such other date(s) as
established and amended from time to time by guidelines and procedures of the
Committee in its sole and exclusive discretion.

 

ARTICLE III

ELIGIBILITY & PARTICIPATION

 

3.1                               Eligibility Requirements

 

Only an Eligible Employee selected by the Committee may become a Participant in
this Plan.  Moreover, a Participant shall not be permitted to make new
Participant Deferrals to the Plan, if he ceases to be an Eligible Employee
because he is no longer a member a select group of management or highly
compensated employees, or otherwise.  The Committee shall notify an

 

7

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

Eligible Employee of his eligibility for a Plan Year in such form as it may
determine most appropriate.  Current Participants remain eligible until notified
otherwise.

 

3.2                               Participation

 

An Eligible Employee shall become a Participant in the Plan by the completion
and timely filing with and subsequent acceptance by the Committee of the
Deferral Election Form, in such form and according to the terms and conditions
established by the Committee.  A Participant (or any Designated Beneficiary who
becomes entitled to a benefit under the Plan) remains a Participant as to his
Account until his Account Balance is fully distributed under the terms of the
Plan.

 

ARTICLE IV

ELECTIONS, DEFERRALS & MATCHING CONTRIBUTIONS

 

4.1                               Participant Election to Defer Compensation

 

A.                                  Prior to December 31 or an earlier date set
by the Committee, a Participant may elect to defer Compensation for services to
be performed in the next following Plan Year by the execution and timely filing,
and the Committee’s acceptance of, a Deferral Election Form in such form and
according to such procedures as the Committee may prescribe from time to time. 
Each such Deferral Election Form shall be effective for the Plan Year to which
the Deferral Election Form pertains.

 

B.                                    Each Participant may elect annually to
have his Compensation earned during the Plan Year reduced by a whole percentage
that is not less than five percent (5%) ($2,000 minimum), and up to one hundred
percent (100%), by timely filing, and the acceptance by the Committee of, his
Deferral Election Form detailing such deferral.  The amount of this Participant
Deferral shall be deferred into the Plan and credited to the Participant’s
Account as provided in Article V.

 

C.                                    An election to defer Performance-Based
Compensation may be made at such time and in such manner as the Committee may
specify, but in any event not later than six months before the end of the period
of service for which it is earned.

 

D.                                   On each such Deferral Election Form, a
Participant shall indicate the amount of his or her Participant Deferral;
designate and allocate such Participant Deferral in or among the elective
distribution Account option(s); and, allocate such Accounts among the various
Deemed Crediting Options; provided, however, that Matching Contributions and
earnings thereon must remain in the Company stock Deemed Crediting Option.  Each
Deferral Election Form shall also permit a Participant to elect to receive a
distribution of the portion of his or her Account attributable to Participant
Deferrals elected on that Deferral Election Form in the event of a Change of
Control.  The Deferral Election Form may also request other information, such as
a Participant’s Designated Beneficiary, as may be required or useful for the
administration of the Plan.

 

8

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

4.2                               Irrevocability, New Participants

 

Any Election Form delivered by a Participant shall be irrevocable with respect
to any Compensation or Performance Based Compensation covered by the elections
set forth therein after the last date for making an effective election for such
Compensation or Performance Based Compensation in accordance with Code section
409A, or after any earlier date prescribed by the Committee.  The Committee,
however, may reduce or eliminate Participant Deferrals upon granting a
Participant’s request for a distribution based upon an Unforeseeable Emergency.

 

The initial Deferral Election Form of a new Participant shall be filed with the
Company on a date established by the Committee, but in any event not later than
30 days following the date the Participant becomes eligible to participate in
the Plan and shall be effective only with respect to compensation for services
to be performed subsequent to the initial election through the end of that
calendar year.  Such first Deferral Election Form shall be applicable to a
Participant’s Compensation beginning with the first payroll in the month after
such Form is filed and accepted by the Company.

 

4.3                               Matching Contributions

 

The Company may, but shall not be required to, provide a deemed match, in such
amounts as it may determine from time to time, for Participant Deferrals.  Such
Matching Contributions, if any, shall be credited to the Matching Contribution
Account of the Participant’s Account and shall be subject to the vesting
requirements set forth in Section 6.2.  Such Matching Contributions shall not
exceed the greater of 50% of the Participant’s deferral or $50,000 per
Participant per year. Such Matching Contributions shall be credited on the
Valuation Date(s) determined by the Company in its sole discretion.

 

ARTICLE V

ACCOUNTS & ACCOUNT CREDITING

 

5.1                               Establishment of a Participant’s Account

 

A.                                   Bookkeeping Account.  The Committee shall
cause a deemed bookkeeping Account and appropriate sub-accounts, based upon the
primary elective distribution option(s) to be established and maintained in the
name of each Participant, according to his annual Deferral Election Form for the
Plan Year.  This Account shall reflect the amount of Participant Deferrals,
Matching Contributions and Deemed Earnings credited on behalf of each
Participant under this Plan. The existence of an account or bookkeeping entries
for a Participant (or his Designated Beneficiary) does not create, suggest or
imply that a Participant, Designated Beneficiary, or other person claiming
through them under this Plan, has a beneficial interest in any asset of the
Company.

 

9

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

B.                                   Bookkeeping Activity.  Participant
Deferrals shall be credited to a Participant’s Account on the business day they
would otherwise have been made available as cash to the Participant.  Matching
Contributions shall be credited to a Participant’s Account on the Valuation
Date(s) the Company designates, in its sole discretion.  Deemed Earnings shall
be credited or debited to each Participant’s Account, as well as any
distributions and any other withdrawals under this Plan, as of each Valuation
Date.  Accounts shall continue to be credited and debited with earnings and
losses on each Valuation Date through the first to occur of (i) the last day of
the payroll period in which Participant Separates from Service or (ii) such
earlier date as established by the Committee with respect to amounts subject to
a distribution on a Change of Control.  Notwithstanding the foregoing, the
portion of an Account allocated to the Company Stock Deemed Crediting Option
shall continue to be credited and debited with earnings and losses on each
Valuation Date until such portion is fully distributed under the terms of the
Plan.

 

5.2                               Deemed Crediting Options

 

A.                                   General.  The Committee shall establish a
portfolio of two or more Deemed Crediting Options, among which a Participant may
allocate amounts credited to his Account, which are subject to Participant
direction under this Plan.  The Committee reserves the right, in its sole and
exclusive discretion, to substitute, eliminate and otherwise change this
portfolio of Deemed Crediting Options, as well as the right to establish
rules and procedures for the selection and offering of these Deemed Crediting
Options.

 

B.                                   Company Stock Deemed Crediting.  One of the
Deemed Crediting Options shall be Company Stock.  Amounts credited to this
option shall be deemed to be invested in shares of common stock of the Company. 
A Participant’s Account will be credited with deemed distributions if and when
dividends are declared and paid with respect to Company common stock, and such
deemed dividends will be deemed to have been reinvested in Company common stock
as of the first business day following the deemed payment.  Fair market value of
Company common stock means, as of any day, the average of the closing prices of
sales of shares of common stock on all national securities exchanges on which
the common stock may be listed.  If there have been no sales on such day, the
average of the highest bid and lowest asked prices on all such exchanges at the
end of such day shall be used.  If such common stock is not listed on any
national exchange, then the average of the representative bid and asked prices
quoted in the National Association of Securities Dealers, Inc.  Automated
Quotation System for such date or the next preceding date that the common stock
was traded on such market shall be used.

 

10

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

5.3                               Allocation of Account Among Deemed Crediting
Options

 

A.                                  Each Participant shall elect the manner in
which his Account is divided among the Deemed Crediting Options by giving
allocation written instructions in a Deferral Election Form supplied by and
filed with the Committee, or by such other procedure, including electronic
communications, as the Committee may prescribe.  A Participant’s election shall
specify the percentage of his Account (in any whole percentage) to be deemed to
be invested in any Deemed Crediting Option; provided, however, that a
Participant Matching Contribution Account must be fully allocated to the Company
Stock Deemed Crediting Option.  Such election shall remain in effect until a new
election is made.

 

B.                                    Amounts credited to a Participant’s
Account shall be deemed to be invested in accordance with the most recent
effective Deemed Crediting Option election.  As of the effective date of any new
Deemed Crediting Option election, all or a portion of the Participant’s Account
shall be reallocated among the designated Deemed Crediting Options and according
to the percentages specified in the new instructions, until and unless
subsequent instructions shall be filed and become effective.  If the Custodian
receives a Deemed Crediting Option election, which is unclear, incomplete or
improper, the Deemed Crediting Option election then in effect shall remain in
effect until the subsequent instruction is clarified, completed or otherwise
made acceptable to the Custodian.  The effective date of a Deemed Crediting
Option election shall be the date such election is implemented by the
Custodian.  Such election shall be implemented the day a clear and complete
election is received and accepted by the Custodian.

 

5.4                               Valuation and Risk of Decrease in Value

 

The Participant’s Account will be valued on the applicable Valuation Date at
fair market value.  On such date, Deemed Earnings will be allocated to each
Participant’s Account.  Each Participant and Designated Beneficiary assumes the
risk in connection with any decrease in the fair market value of his Account.

 

5.5                               Limited Function of Committee

 

By deferring compensation pursuant to the Plan, each Participant hereby agrees
that the Company and Committee are in no way responsible for or guarantor of the
investment results of the Participant’s Account.  The Committee shall have no
duty to review, or to advise the Participant on, the investment of the
Participant’s Account; and in fact, shall not review or advise the Participant
thereon.  Furthermore, the Committee shall have no power to direct the
investment of the Participant’s Account other than promptly to carry out the
Participant’s deemed investment instructions when properly completed and
transmitted to the Committee and accepted according to its rules and procedures.

 

11

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

ARTICLE VI

VESTING

 

6.1                               Vesting of Participant Deferrals

 

A Participant shall be fully vested at all times in Participant Deferrals, as
well as Deemed Earnings upon Participant Deferrals, credited to his Participant
Deferral Account.

 

6.2                               Vesting of Matching Contributions

 

A Participant shall vest in Matching Contributions, as well as Deemed Earnings
upon Matching Contributions which are credited to his Matching Contribution
Account, on the fourth anniversary of the date of the Matching Contribution.

 

Notwithstanding the above, a Participant shall become fully vested in his
Matching Contribution Account upon Death, Disability, Change of Control or
Retirement.  Upon other Separation from Service, a Participant shall be entitled
to the vested portion of his Matching Contribution Account, and any non-vested
portion shall be forfeited.

 

ARTICLE VII

DISTRIBUTIONS

 

7.1                               Distributions Generally

 

A Participant’s Account shall be distributed only in accordance with the
provisions of this Article VII.  Distributions from the Plan shall be made in
cash; provided, however, that to the extent that all or a portion of a
Participant’s Account is deemed to be invested in common stock of Cardinal
Financial Corporation (“Common Stock”), such amounts shall be paid in shares of
Common Stock in an amount equal to the number of whole shares of Common Stock
credited to the Participant’s Account as of the date of distribution.  Any
fractional share shall be paid in cash.

 

7.2                               Distributions

 

A Participant shall become entitled to receive a distribution from his Account
at such time or times and by such method of payment as elected and specified in
the Participant’s applicable annual Deferral Election Form, and/or as may be
mandated by the provisions of this Article VII based upon the following
distribution options:

 

A.                                   Retirement Distribution.  If a Participant
elects in his annual Deferral Election Form, he can receive upon his Retirement
from the Company a distribution of the portion of the Participant’s Account
attributable to contributions deferred on such Deferral Election Form (i.e.,
Participant Deferrals and any related Matching Contributions and Deemed
Earnings), which shall be distributed according to the method of payment elected
in his applicable Deferral Election Form.  The election

 

12

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

is made on an annual basis, applies only to the Participant’s current Plan Year
contributions, is irrevocable and is payable according to the method of payment
elected in the Participant’s applicable annual Deferral Election Form.  If the
Participant dies while receiving Retirement installment payments, his Designated
Beneficiary shall continue to receive the remaining installments.  If
subsequently, the Designated Beneficiary dies, any remaining installments will
be paid to the Designated Beneficiary’s estate.

 

B.                                   Distribution on a Specific Date.  If a
Participant elects in his annual Deferral Election Form, he can receive, as soon
as three (3) years after the end of the deferral Plan Year, a distribution of
the portion of the Participant’s Account attributable to contributions deferred
on such Deferral Election Form (i.e., Participant Deferrals and any related
Matching Contributions and Deemed Earnings), which shall be distributed
according to the method of payment elected in his applicable Deferral Election
Form.  The election is made on an annual basis, applies only to the
Participant’s current Plan Year contributions, is irrevocable and is payable
according to the method of payment elected in the Participant’s applicable
annual Deferral Election Form.  If the Participant dies while receiving
In-Service installment payments, his Designated Beneficiary shall continue to
receive the remaining installments.  If subsequently, the Designated Beneficiary
dies; any remaining installments will be paid to the Designated Beneficiary’s
estate.

 

C.                                   Change of Control Distribution.  If a
Participant shall so elect in his annual Deferral Election Form, the portion of
a Participant’s Account attributable to contributions deferred on such Deferral
Election Form (i.e., Participant Deferrals and any related Matching
Contributions and Deemed Earnings) shall be distributed to him as set forth in
Section 7.3 C upon the occurrence of a Change of Control.

 

D.                                   Distribution Upon Participant’s Death.  If
a Participant dies while employed by the Company, the portion of such
Participant’s Account attributable to contributions deferred on a Deferral
Election Form (i.e., Participant Deferrals and any related Matching
Contributions and Deemed Earnings) shall be valued as of the Valuation Date next
following his date of death and shall be distributed in lump sum or
installments, as designated in such Deferral Election Form, to his Designated
Beneficiary within (or commencing within) sixty (60) days of the date of death;
provided, however, that this sentence shall not apply if distribution of such
portion of the Participant’s Account has commenced prior to the Participant’s
death.

 

13

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

E.                                     Distribution Upon Participant’s
Disability.  If a Participant is determined by the Committee to be Disabled, the
portion of such Participant’s Account attributable to contributions deferred on
a Deferral Election Form (i.e., Participant Deferrals and any related Matching
Contributions and Deemed Earnings) shall be valued as of the Valuation Date next
following such Disability determination and shall be distributed in lump sum or
installments, as designated in his Deferral Election Form, within (or commencing
within, as applicable) sixty (60) days of such Disability determination;
provided, however, that this sentence shall not apply if distribution of such
portion of the Participant’s Account has commenced prior to such determination.

 

F.                                     Other Circumstances.  If a Participant
incurs a Separation from Service due to a cause other than identified above, his
vested Account shall be valued as of the Valuation Date next following such
Separation from Service and shall be distributed in lump sum to him within sixty
(60) days after such Separation from Service, regardless of any elections the
Participant has made with respect to distribution of his Account.  If a
Participant experiences a Separation from Service or Retirement and distribution
of all or a portion of his Account is not governed by an applicable Deferral
Election Form, his Account or such portion shall be distributed to him in a lump
sum within sixty (60) days after such Separation from Service or Retirement. 
Notwithstanding the foregoing, the Account of a Key Employee distributed under
this Section 7.2.E shall be distributed on the first business day following the
six-month anniversary of his or her Separation from Service or Retirement.

 

7.3                               Timing and Method of Payment Not Specified in
Section 7.2

 

A.                                   Retirement Distribution.  At the election
of a Participant in the applicable Deferral Election Form, a Participant may
receive a Retirement distribution in a lump sum or in payments of up to ten
(10) annual installments (10 years) with the first installment to begin within
ten (10) days of the first business day on or after January 1 in the calendar
year following the Participant’s date of Retirement and each subsequent
installment to be paid thereafter within ten (10) days of the first business day
on or after January 1 of each calendar year until the Account has been fully
distributed; provided, however, the lump sum payment or initial installment
payable to a Participant who is a Key Employee shall be paid on the earlier of
the commencement date described above in this Section or the first business day
following the six-month anniversary of his Retirement.

 

B.                                   Distribution on a Specific Date.  At the
election of a Participant in the applicable Deferral Election Form, a specific
distribution date may be selected for payment, which date may be as soon as
three (3) years after the end of the deferral Plan Year.  Distribution will be
either in the form of a lump-sum, occurring no later than thirty (30) days
following the distribution date elected on the Deferral Election Form, or in up
to ten (10) annual installment payments beginning with

 

14

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

the first business day on or after the distribution commencement date selected
by the Participant in his annual Deferral Election Form and continuing to be
paid thereafter within ten (10) days of the anniversary of the distribution date
of each calendar year until the applicable portion of the Participant’s Account
has been fully distributed.  A Participant’s Account shall be valued as of such
distribution (or distribution commencement) date elected on the Deferral
Election Form.

 

C.                                   Change of Control.  If so elected by the
Participant in the applicable Deferral Election Form, a distribution of the
portion of a Participant’s Account attributable to deferral elections made on a
Deferral Election Form (i.e., Participant Deferrals and any related Matching
Contributions and Deemed Earnings) shall be made to him, according to the method
of payment elected in his applicable Deferral Election Form, in the event of a
Change of Control.  Such distribution shall override any other Participant
election(s) (e.g., Retirement, Specified Date) applicable to that portion of
Participant’s Account if distribution has not yet commenced on the date of the
Change of Control.  If such an overriding election is made, amounts will be
distributed, or begin to be distributed, within 60 days of the date of the
Change of Control.  Notwithstanding the foregoing provision, no distribution
shall be made to any Participant until the earliest date and upon such
conditions as may be set forth under Treasury Regulations issued pursuant to
Code Section 409A.  A Participant’s Account shall be valued as of such effective
date of the Change of Control.  If no such election was made by the Participant
in his Annual Deferral Election Form, his distribution election(s) will not be
overridden.

 

D.                                   Installment Payments.  In any distribution
in which a Participant has elected or will receive distribution in periodic
installments, the amount of each periodic installment shall be determined by
applying a formula to the Account in which the numerator is the number one and
the denominator is the number of remaining installments to be paid.  For
example, if a Participant elects ten (10) annual installments for a Retirement
distribution, the first payment will be 1/10 of the Account, the second will be
1/9, the third will be 1/8; the fourth will be 1/7 and so on until the Account
is entirely distributed.

 

E.                                     Failure to Designate a Method of
Payment.  In any situation in which the Committee is unable to determine the
method of payment because of incomplete, unclear, or uncertain instructions in a
Participant’s Deferral Election Form, the Participant will be deemed to have
elected a lump sum distribution.

 

F.                                     Subsequent Elections.  A Participant who
has made an Specific Date distribution or a Retirement distribution election may
make one or more subsequent elections to postpone the distribution date or to
change the form of payment to another form permitted by the Plan and in
accordance with Code Section 409A.  Such Subsequent Election shall be made in
writing in such form as is acceptable to the Committee or by such other
procedure, including electronic communications, as

 

15

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

the Committee may prescribe and (i) is made at least twelve months prior to the
original distribution date (in the case of a Specific Date distribution
election); (ii) provides for an effective date at least twelve months following
the Subsequent Election; and (iii) postpones the commencement of payment for a
period of not less than five years from the previous distribution date.

 

G.                                   2008 Transition Elections.  Pursuant to the
Transition Relief, a Participant may make a special distribution election in
2008 that shall override any prior election.  Such special election shall not be
effective to the extent it would (i) cause an amount not otherwise payable in
2008 to become payable in 2008 or (ii) defer an amount scheduled to be paid in
2008 into a future year.  Such special election shall be made in accordance with
the terms and distribution choices set forth under Sections 7.2 and 7.3, and
such election may apply to all or a portion of the Participant’s Account
attributable to amounts deferred for 2008 or earlier years (“pre-2009
Account”).  Such special election shall occur in accordance with procedures
established by the Committee and shall be irrevocable when submitted to the
Committee.

 

7.4                               Distributions Resulting from Unforeseeable
Emergency

 

A Participant may request that all or a portion of his Account be distributed at
any time prior to separation from service from the Company by submitting a
written request to the Committee, in such form or by such other procedure,
including electronic communications, as the Committee may prescribe, provided
that the Participant has incurred an Unforeseeable Emergency, and the
distribution is necessary to alleviate such Unforeseeable Emergency.

 

Such distribution shall be limited to an amount that does not exceed the amount
necessary to satisfy such emergency, plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).  Such distribution shall be made as
soon as administratively practicable, but no later than sixty (60) days
following the Committee’s determination of an Unforeseeable Emergency. 
Valuation date shall be the same day as the day of receipt of the written
request by the Custodian in such form or by such other procedure, including
electronic communications, as the Committee may prescribe.  The Balance not
distributed from the Participant’s Account shall remain in the Plan.

 

7.5                               Distributions of Small Accounts

 

If at any time the value of the Participant’s Account is less than the
applicable dollar amount under Code section 402(g)(1)(B) (or such other greater
or lesser amount as may be permitted under Code section 409A and Treasury
Regulations thereunder), the Committee, in its sole and exclusive discretion,
may make a distribution in lump sum of the value of the entire Account.  If the
value of a Participant’s Account is zero upon the Valuation Date of any
distribution, the

 

16

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

Participant shall be deemed to have received a distribution of such Account and
his participation in the Plan terminates. A distribution under this Section 7.6
shall be carried out in accordance with Code section 409A and Treasury
Regulations thereunder, including the requirement that the distribution results
in termination and liquidation of a Participant’s interest in all plans required
to be aggregated for purposes of Code section 409A; and the requirement that the
Committee evidence the exercise of its discretion in writing no later than the
date of the payment.

 

ARTICLE VIII

ADMINISTRATION & CLAIMS PROCEDURE

 

8.1                               Duties of the Committee

 

The Committee shall be responsible for the general operation and administration
of the Plan, and shall have such powers as are necessary to discharge its duties
under the Plan, including, without limitation, the following:

 

A.            With the advice of the general counsel of the Company, to construe
and interpret the Plan, to decide all questions of eligibility, to determine the
amount, manner and time of payment of any benefits hereunder, in each case in
its discretion, to prescribe rules and procedures to be followed by Participants
and their beneficiaries under the Plan, and to otherwise carry out the purposes
of the Plan; and

 

B.            To appoint or employ individuals to assist in the administration
of the Plan and any other agents deemed advisable.

 

C.            All decisions of the Committee shall be binding and conclusive
upon all Participants, beneficiaries and other persons.

 

8.2                               Organization of the Committee

 

The Committee shall act by a majority of its members at the time in office.
Committee action may be taken either by a vote at a meeting or by written
consent without a meeting. The Committee may authorize any one or more of its
members to execute any document or documents on behalf of the Committee. The
Committee shall notify the Company, in writing, of such authorization and the
name or names of its member or members so designated in such cases. The Company
thereafter shall accept and rely on any documents executed by said member of the
Committee or members as representing action by the Committee until the Committee
shall file with the Company a written revocation of such designation. With the
permission of the Company, the Committee may employ and appropriately compensate
accountants, legal counsel, benefit specialists, actuaries, plan administrators
and record keepers and any other persons as it deems necessary or desirable in
connection with the administration and maintenance of the Plan. Such
professionals and advisors shall not be considered members of the Committee for
any purpose.

 

17

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

8.3                               Limitation of Liability

 

A.                                   No member of the Board of Directors, no
officer or Employee of the Company, nor the Company shall be liable to any
Employee, Participant, Designated Beneficiary or any other person for any action
taken or act of omission in connection with the administration or operation of
this Plan unless attributable to his own fraud or willful misconduct. Nor shall
the Company be liable to any Employee, Participant, Designated Beneficiary or
any other person for any such action taken or act of omission unless
attributable to fraud, gross negligence or willful misconduct on the part of a
director, officer or Employee of the Company. Moreover, each Participant,
Designated Beneficiary, and any other person claiming a right to payment under
the Plan shall only be entitled to look to the Company for payment, and shall
not have the right, claim or demand against the Committee (or any member
thereof), any director, officer or Employee of the Company.

 

B.                                     To the fullest extent permitted by the
law and subject to the Company’s Certificate of Incorporation and By-laws, the
Company shall indemnify the Committee, each of its members, and the Company’s
officers and Directors (and any Employee involved in carrying out the functions
of the Company under the Plan) for part or all expenses, costs, or liabilities
arising out of the performance of duties required by the terms of the Plan,
except for those expenses, costs, or liabilities arising out of a member’s
fraud, willful misconduct or gross negligence.

 

8.4                               Committee Reliance on Records and Reports

 

The Committee shall be entitled to rely upon certificates, reports, and opinions
provided by an accountant, tax or pension advisor, actuary or legal counsel
employed by the Company or Committee. The Committee shall keep a record of all
its proceedings and acts, and shall keep all such books of account, records, and
other data as may be necessary for the proper administration of the Plan. The
regularly kept records of the Committee and the Company shall be conclusive
evidence of the service of a Participant, Compensation, age, marital status,
status as an Employee, and all other matters contained therein and relevant to
this Plan. The Committee, in any of its dealings with Participants hereunder,
may conclusively rely on any Deferral Election Form, written statement,
representation, or documents made or provided by such Participants.

 

8.5                               Costs of the Plan

 

All the costs and expenses for maintaining the administration and operation of
the Plan shall be borne by the Company unless the Company shall give notice
(that Plan Participants bear this expense, in whole or in part) to: (a) Eligible
Participants at the time they become a Participant by completion and filing of a
Deferral Election Form; or (b) to existing Participants during annual re
enrollment. Such notice shall detail the administrative expense to be assessed a
Plan Participant, how that expense will be assessed and allocated to the
Participant Accounts, and any other

 

18

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

important information concerning the imposition of this administrative expense.
This administration charge, if any, shall operate as a reduction to the
bookkeeping Account of a Participant or his designated Beneficiary, and in the
absence of specification otherwise shall reduce the Account, and be charged
annually during the month of January.

 

8.6                               Claims Procedure

 

A.                                    Claim. Benefits shall be paid in
accordance with the terms of this Plan, as interpreted and determined by the
Committee in its sole discretion. A Participant, Designated Beneficiary or any
person who believes that he is being denied a benefit to which he is entitled
under the Plan (hereinafter referred to as a “Claimant”) may file a written
request, in such form or by such other procedure, including electronic
communications, as the Committee may prescribe, for such benefit with the
Committee, setting forth his claim.

 

The Committee shall be responsible for deciding whether such claim is within the
scope provided by the Plan (a “Covered Claim”) and for providing full and fair
review of the decision with respect to such claim. In addition, the Company
shall provide a full and fair review to the extent required by ERISA. No
Claimant shall be entitled to a benefit hereunder unless the Committee
determines in its sole discretion that he or she is entitled to it.

 

Each Claimant or other interested person shall file with the Committee such
pertinent information as the Committee may specify, and in such manner and form
as the Committee may specify and provide, and such person shall not have any
rights or be entitled to any benefits or further benefits hereunder, as the case
may be, unless such information is filed by the Claimant or on behalf of the
Claimant. Each Claimant shall supply at such times and in such manner as may be
required, written proof that the benefit is covered under the Plan. If it is
determined that a Claimant has not incurred a Covered Claim or if the Claimant
shall fail to furnish such proof as is requested, no benefits or no further
benefits hereunder, as the case may be, shall be payable to such Claimant.

 

B.                                    Claim Decision. For all purposes under the
Plan, the Committee’s decision with respect to a claim if no review is requested
and the decision with respect to a claim if review is requested shall be final,
binding and conclusive on all interested parties as to matters relating to the
Plan.

 

8.7                               Litigation

 

It shall only be necessary to join the Company as a party in any action or
judicial proceeding affecting the Plan. No Participant or Designated Beneficiary
or any other person claiming under the Plan shall be entitled to service of
process or notice of such action or proceeding, except as may be expressly
required by law. Any final judgment in such action or proceeding shall be
binding on all Participants, Designated Beneficiaries or persons claiming under
the Plan.

 

19

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

ARTICLE IX

AMENDMENT, TERMINATION & REORGANIZATION

 

9.1                               Amendment

 

The Company reserves the right to amend the Plan, by resolution of the Company,
to the extent permitted under the Code and ERISA. However, no amendment to the
Plan shall be effective to the extent that it has the effect of decreasing a
Participant’s (or Designated Beneficiary’s) accrued benefit prior to the date of
the amendment. The Company may act through its Board of Directors, or the Board
of Directors may delegate its authority to amend the Plan to the Committee.

 

9.2                               Amendment Required By Law

 

Notwithstanding Section 9.1, the Plan may be amended at any time, if in the
opinion of the Company, such amendment is necessary to ensure the Plan is
treated as a nonqualified plan of deferred compensation under the Code and
ERISA, or to bring it into conformance with the Code or Treasury or SEC
regulations or requirements for such plans. This includes the right to amend
this Plan, so that any Trust, if applicable, created in conjunction with this
Plan, will be treated as a grantor Trust under Sections 671 through 679 of the
Code, and to otherwise conform the Plan provisions and such Trust, if
applicable, to the requirements of any applicable law.

 

9.3                               Termination

 

The Company intends to continue the Plan indefinitely. However, the Company by
action of its Board of Directors reserves the right to terminate the Plan at any
time. However, no such termination shall deprive any participant or Designated
Beneficiary of a right accrued tinder the Plan prior to the date of termination.
Any such termination shall be carried out in accordance with Code Section 409A
and Treasury Regulations thereunder.

 

9.4                               Consolidation/Merger

 

The Company shall not enter into any consolidation or merger without the
guarantee and assurance of the successor or surviving company or companies to
the obligations contained under the Plan. Should such consolidation or merger
occur, the term “Company” as defined and used in this Plan shall refer to the
successor or surviving company.

 

ARTICLE X

GENERAL PROVISIONS

 

10.1                        Applicable Law

 

Except insofar as the law has been superseded by Federal law, Virginia law shall
govern the construction, validity and administration of this Plan as created by
this Plan. The parties to this

 

20

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

Plan intend that this Plan shall be a nonqualified unfunded plan of deferred
compensation without plan assets and any ambiguities in its construction shall
be resolved in favor of an interpretation which will effect this intention.

 

10.2                        Benefits Not Transferable or Assignable

 

A.                                   Benefits under the Plan shall not be
subject to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge and any attempt to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge such benefits shall be void, nor shall any
such benefits be in any way liable for or subject to the debts, contracts,
liabilities, engagements or torts of any person entitled to them. However, a
Participant may name a recipient for any benefits payable or which would become
payable to a Participant upon his death. This Section shall also apply to the
creation, assignment or recognition of a right to any benefit payable with
respect to a Participant pursuant to a domestic relations order, including a
qualified domestic relations order under Section 414 of the Code. In addition,
the following actions shall not be treated or construed as an assignment or
alienation: (a) Plan Contribution or distribution tax withholding; (b) recovery
of distribution overpayments to a Participant or Designated Beneficiary;
(c) direct deposit of a distribution to a Participant’s or Designated
Beneficiary’s banking institution account; or (d) transfer of Participant rights
from one Plan to another Plan, if applicable.

 

B.                                     The Company may bring an action for a
declaratory judgment if a Participant’s, Designated Beneficiary’s or any
Beneficiary’s benefits hereunder are attached by an order from any court. The
Company may seek such declaratory judgment in any court of competent
jurisdiction to:

 

(1)                                  determine the proper recipient or
recipients of the benefits to be paid under the Plan;

 

(2)                                  protect the operation and consequences of
the Plan for the Company and all Participants; and

 

(3)                                  request any other equitable relief the
Company in its sole and exclusive judgment may feel appropriate.

 

Benefits which may become payable during the pendency of such an action shall,
at the sole discretion of the Company, either be:

 

(1)           paid into the court as they become payable or

 

(2)                                  held in the Participant’s or Designated
Beneficiary’s Account subject to the court’s final distribution order.

 

21

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

10.3                        Not an Employment Contract

 

The Plan is not and shall not be deemed to constitute a contract between the
Company and any Employee, or to be a consideration for, or an inducement to, or
a condition of, the employment of any Employee. Nothing contained in the Plan
shall give or be deemed to give an Employee the right to remain in the
employment of the Company or to interfere with the right to be retained in the
employ of the Company, any legal or equitable right against the Company, or to
interfere with the right of the Company to discharge any Employee at any time.
It is expressly understood by the parties hereto that this Plan relates to the
payment of deferred compensation for the Employee’s services, generally payable
after separation from employment with the Company, and is not intended to be an
employment contract.

 

10.4                        Notices

 

A.                                   Any notices required or permitted hereunder
shall be in writing and shall be deemed to be sufficiently given at the time
when delivered personally or when mailed by certified or registered first class
mail, postage prepaid, addressed to either party hereto as follows:

 

If to the Company or the Committee:

 

Cardinal Financial Corporation

8270 Greensboro Drive

Suite 500

McLean, Virginia  22102

 

If to the Participant:

 

At his last known address, as indicated by the records of the Company.

 

or to such changed address as such parties may have fixed by notice. However,
any notice of change of address shall be effective only upon receipt.

 

B.                                     Any communication, benefit payment,
statement of notice addressed to a Participant or Designated Beneficiary at the
last post office address as shown on the Company’s records shall be binding on
the Participant or Designated Beneficiary for all purposes of the Plan. The
Company shall not be obligated to search for any Participant or Designated
Beneficiary beyond sending a registered letter to such last known address.

 

10.5                        Severability

 

If any provision or provisions of the Plan shall for any reason be invalid or
unenforceable, the remaining provisions of the Plan shall be carried into
effect, unless the effect thereof would be to materially alter or defeat the
purposes of the Plan. All terms of the Plan and all discretion

 

22

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

granted hereunder shall be uniformly and consistently applied to all the
Employees, Participants and Designated Beneficiaries.

 

10.6                        Participant is General Creditor with No Rights to
Assets

 

A.                                   The payments to the Participant or his
Designated Beneficiary or any other beneficiary hereunder shall be made from
assets which shall continue, for all purposes, to be a part of the general,
unrestricted assets of the Company, no person shall have any interest in any
such assets by virtue of the provisions of this Plan. The Company’s obligation
hereunder shall be an unfunded and unsecured promise to pay money in the future.
To the extent that any person acquires a right to receive payments from the
Company under the provisions hereof, such right shall be no greater than the
right of any unsecured general creditor of the Company; no such person shall
have nor require any legal or equitable right, or claim in or to any property or
assets of the Company. The Company shall not be obligated under any
circumstances to fund obligations under this Plan.

 

B.                                     The Company at its sole discretion and
exclusive option, may acquire and/or set-aside assets or funds, in a trust or
otherwise, to support its financial obligations under this Plan. No such trust
established for this purpose shall be established in or transferred to a
location that would cause it to be deemed to be an “offshore trust” for purposes
of Code Section 409A (b)(1). No such acquisition or set-aside shall impair or
derogate from the Company’s direct obligation to a Participant or Designated
Beneficiary under this Plan. However, no Participant or Designated Beneficiary
shall be entitled to receive duplicate payments of any Accounts provided under
the Plan because of the existence of such assets or funds.

 

C.                                     In the event that, in its discretion, the
Company purchases an asset(s) or insurance policy or policies insuring the life
of the Participant to allow the Company to recover the cost of providing
benefits, in whole or in part hereunder, neither the Participant, Designated
Beneficiary nor any other beneficiary shall have any rights whatsoever therein
in such assets or in the proceeds therefrom. The Company shall be the sole owner
and beneficiary of any such assets or insurance policy and shall possess and may
exercise all incidents of ownership therein. No such asset or policy, policies
or other property shall be held in any trust for the Participant or any other
person nor as collateral security for any obligation of the Company hereunder.
Nor shall any Participant’s participation in the acquisition of such assets or
policy or policies be a representation to the Participant, Designated
Beneficiary or any other beneficiary of any beneficial interest or ownership in
such assets, policy or policies. A Participant may be required to submit to
medical examinations, supply such information and to execute such documents as
may be required by an insurance carrier or carriers (to whom the Company may
apply from time to time) as a precondition to participate in the Plan.

 

23

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

10.7                        No Trust Relationship Created

 

Nothing contained in this Plan shall be deemed to create a trust of any kind or
create any fiduciary relationship between the Company and the Participant,
Designated Beneficiary, other beneficiaries of the Participant, or any other
person claiming through the Participant. Funds allocated hereunder shall
continue for all purposes to be part of the general assets and funds of the
Company and no person other than the Company shall, by virtue of the provisions
of this Plan, have any beneficial interest in such assets and funds. The
creation of a grantor Trust (so called “Rabbi Trust”) under the Code (owned by
and for the benefit of the Company) to hold such assets or funds for the
administrative convenience of the Company shall not give nor be a representation
to a Participant, Designated Beneficiary, or any other person, of a property or
beneficial ownership interest in such Trust assets or funds even though the
incidental advantages or benefits of the Trust to Plan Participants may be
communicated to them.

 

10.8                        Limitations on Liability of the Company

 

Neither the establishment of the Plan nor any modification hereof nor the
creation of any Account under the Plan nor the payment of any benefits under the
Plan shall be construed as giving to any Participant or any other person any
legal or equitable right against the Company or any Director, officer or
Employee thereof except as provided by law or by any Plan provision.

 

10.9                        Plan Establishes Agreement Between Company and
Participant Only

 

The Participant, Designated Beneficiary, estate or any other person claiming
through the Participant, shall only have recourse against the Company for
enforcement of this Plan. This Plan shall be binding upon and inure to the
benefit of the Company and its successors and assigns, and the Participant,
successors, heirs, executors, administrators and beneficiaries.

 

10.10                 Independence of Benefits

 

The benefits payable under this Plan are for services already rendered and shall
be independent of, and in addition to, any other benefits or compensation,
whether by salary, bonus, fees or otherwise, payable to the Participant under
any compensation and/or benefit arrangements or plans, incentive cash
compensations and stock plans and other retirement or welfare benefit plans,
that now exist or may hereafter exist from time to time.

 

10.11      Unclaimed Property

 

Except as may be required by law, the Committee may take any of the following
actions if it gives notice to a Participant or Designated Beneficiary of an
entitlement to benefits under the Plan, and the Participant or Designated
Beneficiary fails to claim such benefit or fails to provide their location to
the Company within three (3) calendar years of such notice:

 

24

--------------------------------------------------------------------------------


 

George Mason Mortgage, LLC

Executive Deferred Income Plan

Amended and Restated Effective October 21, 2008

 

(1)                                  Direct distribution of such benefits, in
such proportions as the Committee may determine, to one or more or all, of a
Participant’s next of kin, if their location is known to the Committee;

 

(2)                                  Deem this benefit to be a forfeiture and
paid to the Company if the location of a Participant’s next of kin is not known.
However, the Committee shall pay the benefit, unadjusted for gains or losses
from the date of such forfeiture, to a Participant or Designated Beneficiary who
subsequently makes proper claim to the benefit.

 

The Company shall not be liable to any person for payment pursuant to applicable
state unclaimed property laws.

 

10.12                 Required Tax Withholding and Reporting

 

The Company shall withhold and report Federal, state and local income and
payroll tax amounts on all Contributions to and distributions and withdrawals
from a Participant’s Account as may be required by law from time to time.

 

IN WITNESS WHEREOF, the Plan has been executed on behalf of the Company on this
         day of                               , 2008.

 

CARDINAL FINANCIAL CORPORATION

 

 

By:

 

 

 

 

Title:

 

 

 

25

--------------------------------------------------------------------------------